    Case 5:20-cr-00096-H-BQ Document 35 Filed 12/10/20             Page 1 of 1 PageID 67



                           I]NITED STATES DISTRICT COIJRT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 5:20-CR-096-01-H

HIEU TRUNG TRAN,
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMEIYDATION
                     OF TIIE UMTED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court acceps the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          Dated,December   fu    2020.



                                            JAMES        SLEY HENDRIX
                                                       STATES DISTzuCT JUDGE
